HARWOOD, Judge.
The indictment against this appellant contained three counts, each charging appellant with the offense commonly spoken of as leaving the scene of an accident, an offense denounced by Section 31, Title 36, Code of Alabama 1940, under the heading “Duty to stop in event of accident.”
*174Demurrers were interposed to the indictment. In our opinion each count was sufficient to apprise the accused of the nature of the charge against him, and what was intended. The demurrer was therefore properly overruled. Griffin v. State, 30 Ala.App. 599, 10 So.2d 374.
The evidence presented by the State was ample in its tendencies to support the verdict of guilty rendered by the jury. In our opinion no ruling by the court in the trial below probably injuriously affected any substantial right of this appellant. In fact all such rulings were, in our opinion, palpably" correct, and based on such well established legal principles as to discourage any discussion in this opinion.
It appears however that the judgment entered is faulty in that part sentencing defendant to hard labor for one hundred and twelve days for the payment of costs, in that the amount of the costs, and the time required to work out same at the rate of 75‡ per day is not set out in the judgment.
This cause is affirmed, but remanded to the lower court for proper sentence as to costs, to be imposed in accordance with the provisions of Section 342, Title 15, Code of Alabama 1940.
Affirmed but remanded for proper sentence.